Judgment, Supreme Court, Bronx County, rendered May 27, 1976, convicting defendant after jury trial of robbery, second degree, and assault, second degree, unanimously modified, on the law, to dismiss the assault count, and otherwise affirmed. On the facts of this case, the defendant could not have committed the robbery, second degree, of which he was convicted, without causing physical injury to one of the victims during the course of that felony—the foundation of the assault conviction. Where the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greater is deemed a dismissal of the lesser count. (Cf. People v Arroyo, 57 AD2d 523; People v Pyles, 44 AD2d 784.) We have examined the other points raised by appellant and find them without merit. Concur—Murphy, P. J., Lupiano, Birns and Lane, JJ.